     Case 4:18-cv-00005-BMM-JTJ Document 161 Filed 05/18/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

ROGER N.M. ONDOUA,                        Case No. CV 18-00005-GF-BMM-JTJ

              Plaintiff,
                                          ORDER
       v.

MONTANA STATE UNIVERSITY,
et al.,

              Defendants.

      Defendants have filed a motion for in camera (Doc. 158) of several

notebook pages that Defendants have lodged with this Court. (Doc. 159.) Plaintiff

does not object to the Court considering these documents in camera, but have

indicated they do not intend their non-opposition to be prejudicial to the arguments

they have made on the pending discovery motions. Good cause appearing,

      IT IS THEREFORE ORDERED that Defendants’ motion for in camera

review (Doc. 158) is GRANTED. The Court shall accept for filing the materials

attached to Defendants’ notice of lodging (Doc. 159). Their disposition shall be

addressed in the Court’s orders on the pending discovery motions.



                                         1
Case 4:18-cv-00005-BMM-JTJ Document 161 Filed 05/18/20 Page 2 of 2



 DATED this 18th day of May, 2020.




                                2
